 


109 HCON 51 IH: Expressing the sense of Congress regarding the primary author and the official home of 
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 51 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Mr. McNulty submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress regarding the primary author and the official home of Yankee Doodle. 
  
Whereas the song Yankee Doodle is humorous, patriotic, and dates back to the colonial period of America; 
Whereas Yankee Doodle was popular from its inception, spreading throughout New England and the Middle Atlantic States, where it was sung at parades, in taverns, and beside campfires; 
Whereas the British soldiers, known as Redcoats, began singing the song at the beginning of the American Revolution as a means of deriding the rag-tag Continental Army; 
Whereas, after the Battle of Lexington, Yankee Doodle became an anthem and a source of pride among the rough-hewn Americans who were taking on the polished British Redcoats; 
Whereas, while the tune of Yankee Doodle originated in Europe as a common air, many claims as to the authorship of the lyrics have been made; 
Whereas, despite the other claims, Dr. Richard Shuckburgh, a British Army surgeon who served on America’s frontier for most of his adult life, is today generally considered to be the primary author of the lyrics to Yankee Doodle; and 
Whereas Dr. Shuckburgh is believed to have written almost all, if not all, of the lyrics for Yankee Doodle at Fort Crailo in the present-day city of Rensselaer, New York, after viewing the provincial forces gathered there during the 1750’s for an attack on Fort Ticonderoga: Now, therefore, be it 
 
That it is the sense of Congress that— 
(1)Dr. Richard Shuckburgh should be recognized and honored as the primary author of Yankee Doodle; and 
(2)Fort Crailo, located in the city of Rensselaer, New York, should be recognized as the Home of Yankee Doodle. 
 
